

115 S1981 RS: Small Scale LNG Access Act of 2017
U.S. Senate
2017-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 412115th CONGRESS2d SessionS. 1981[Report No. 115–248]IN THE SENATE OF THE UNITED STATESOctober 18, 2017Mr. Cassidy (for himself, Mr. Rubio, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 10, 2018Reported by Ms. Murkowski, without amendmentA BILLTo amend the Natural Gas Act to expedite approval of exports of  small volumes of
			 natural gas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Scale LNG Access Act of 2017. 2.Expedited approval of export of certain volumes of natural gasSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—
 (1)by striking (c) For purposes of and inserting the following:  (c)Expedited application and approval process (1)Free trade agreements in effectFor purposes of; and
 (2)by adding at the end the following:  (2)Small-scale natural gas exportsFor purposes of subsection (a), any application for the exportation of natural gas in a volume that is equal to or less than 51,100,000,000 cubic feet per year of natural gas shall be—
 (A)deemed to be consistent with the public interest; and (B)granted without modification or delay.
 (3)ExclusionsParagraphs (1) and (2) shall not apply to any nation subject to sanctions imposed by the United States..May 10, 2018Reported without amendment